Exhibit 10.24

EXECUTION VERSION

PATENT AND TRADEMARK SECURITY AGREEMENT dated as of July 31, 2007 (this
“Agreement”), among PharMerica Corporation (the “Borrower”), the Subsidiaries
party hereto (the “Subsidiary Loan Parties” and, collectively with the Borrower,
the “Loan Parties”) and JPMORGAN CHASE BANK, N.A. (“JPMCB”), as Collateral
Agent.

Reference is made to (a) the Credit Agreement dated as of July 31, 2007 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among the Borrower, the Lenders from time to time party thereto and
JPMCB, as Administrative Agent, and (b) the Guarantee and Collateral Agreement
dated as of July 31, 2007 (as amended, supplemented or otherwise modified from
time to time, the “Collateral Agreement”), among the Borrower, the Subsidiaries
of the Borrower party thereto and JPMCB, as Collateral Agent (the “Collateral
Agent”). The Lenders have agreed to extend credit to the Borrower and the
Issuing Banks have agreed to issue Letters of Credit, in each case, subject to
the terms and conditions set forth in the Credit Agreement. The obligations of
the Lenders to extend such credit and of the Issuing Banks to issue such Letters
of Credit are conditioned upon, among other things, the execution and delivery
of this Agreement. The Subsidiary Loan Parties will derive substantial benefits
from the extensions of credit and the issuance of Letters of Credit to the
Borrower pursuant to the Credit Agreement and are willing to execute and deliver
this Agreement in order to induce the Lenders to extend such credit and the
Issuing Banks to issue such Letters of Credit. Accordingly, the parties hereto
agree as follows:

SECTION 1. Terms. Capitalized terms used in this Agreement and not otherwise
defined herein have the meanings specified in the Collateral Agreement. The
rules of construction specified in Section 1.03 of the Credit Agreement also
apply to this Agreement.

SECTION 2. Grant of Security Interest. As security for the payment or
performance, as the case may be, in full of the Secured Obligations, each of the
Loan Parties, pursuant to the Collateral Agreement, did and hereby does assign
and pledge to the Collateral Agent, its successors and permitted assigns, for
the benefit of the Secured Parties, and did and hereby does grant to the
Collateral Agent, its successors and permitted assigns, for the benefit of the
Secured Parties, a security interest in, all right, title and interest in, to
and under any and all of the following assets and properties now owned or at any
time hereafter acquired by such Loan Party or in which such Loan Party now has
or at any time in the future may acquire any right, title or interest
(collectively, the “Patent and Trademark Collateral”):

(a) all letters patent of the United States, all registrations and recordings
thereof, and all applications for letters patent of the United States, including
registrations, recordings and pending applications in the United States Patent
and Trademark Office, including those registered Patents (as defined in the
Collateral Agreement) and Patent applications listed on Schedule I (the
“Patents”);

 



--------------------------------------------------------------------------------

(b) all reissues, continuations, divisions, continuations-in-part, renewals or
extensions thereof, and the inventions disclosed or claimed therein, including
the right to make, use and/or sell the inventions disclosed or claimed therein;

(c) all trademarks, service marks, trade names, corporate names, company names,
business names, fictitious business names, trade styles, trade dress, logos,
other source or business identifiers, designs and general intangibles of like
nature, now existing or hereafter adopted or acquired, all registrations and
recordings thereof, and all registration and recording applications filed in
connection therewith, and all extensions or renewals thereof, including
registrations and registration applications in the United States Patent and
Trademark Office or any similar offices in any State of the United States, and
all extensions, or renewals thereof, including those United States registered
Trademarks (as defined in the Collateral Agreement) and Trademark applications
listed on Schedule II (the “Trademarks”); and

(d) all goodwill associated with the Trademarks or symbolized thereby.

SECTION 3. Collateral Agreement. The security interests granted to the
Collateral Agent herein are granted in furtherance, and not in limitation of,
the security interests granted to the Collateral Agent pursuant to the
Collateral Agreement. Each Loan Party hereby acknowledges and affirms that the
rights and remedies of the Collateral Agent with respect to the Patent and
Trademark Collateral are more fully set forth in the Collateral Agreement, the
terms and provisions of which are hereby incorporated herein by reference as if
fully set forth herein. In the event of any conflict between the terms of this
Agreement and the Collateral Agreement, the terms of the Collateral Agreement
shall govern.

SECTION 4. Governing Law. This Agreement shall be construed in accordance with
and governed by the law of the State of New York.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Patent and
Trademark Security Agreement as of the day and year first above written.

 

PHARMERICA CORPORATION,   by  

/s/ Michael J. Culotta

  Name:   Michael J. Culotta   Title:  

Executive Vice President and

Chief Financial Officer

PHARMERICA TECHNOLOGY SOLUTIONS, LLC,

PHARMACY CORPORATION OF AMERICA,

PHARMERICA LONG-TERM CARE, INC.,

KINDRED PHARMACY SERVICES, INC.,

  by  

/s/ Michael J. Culotta

  Name:   Michael J. Culotta   Title:   Treasurer

JPMORGAN CHASE BANK, N.A.,

as Collateral Agent,

 

by

 

/s/ Dawn L. LeeLum

  Name:   Dawn L. LeeLum   Title:   Executive Director

 